Title: To George Washington from Alexander Hamilton, 4 May 1793
From: Hamilton, Alexander
To: Washington, George



Treasury Depart: 4th May—93

The Secretary of the Treasury respectfully communicates to The President of the United States a letter of the 28th of April received yesterday from the Commissioner of the Revenue. In the early part of the ensuing week he will have the honor of waiting upon the President to submit his ideas on the several points raised, & take the President’s orders thereupon.

A. Hamilton

